TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 21, 2014



                                      NO. 03-14-00205-CV


                                Marsha Elaine Fatino, Appellant

                                                 v.

                                    Alison E. Thorn, Appellee




        APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
        DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on March 5, 2014. The parties have

filed a joint motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Each party shall bear their own costs relating to this appeal, both in this Court and in the

court below.